2017 AFI RSU | CASH (NON-US/CHINA)




2017 Long-Term Time-Based Restricted Stock Unit Grant
ARMSTRONG FLOORING, INC.
2500 Columbia Ave., P.O. Box 3025
Lancaster, PA 17604
717.672.9611

%%FIRST_NAME%-% %%MIDDLE_NAME%-%
 
%%LAST_NAME%-%


 



I am pleased to inform you that the Company’s Management Development and
Compensation Committee granted you the following:
Date of Grant:
March 7, 2017
Time-Based Restricted Stock Units:
[]



This grant is subject to the terms of the 2016 Long-Term Incentive Plan and the
award agreement. The award agreement consists of this grant letter and the Terms
and Conditions attached as Exhibit A.


Vesting - The Restricted Stock Units will vest in accordance with the following
schedule if you remain employed by the Employer through the applicable vesting
date, except as described below. The restricted stock units will be paid in
cash.




Vesting Date
Time-Based Units Vesting
One year from Date of Grant
33.33%
Two years from Date of Grant
33.33%
Three years from Date of Grant
33.34%





Employment Events
The following chart is a summary of the provisions which apply to this award in
connection with your termination of employment. The following is only a summary,
and in the event of termination of employment, the award will be governed by the
Terms and Conditions.
Event
Provisions
■ Voluntary Resignation
Forfeit all unvested Restricted Stock Units and accrued dividends
■ Termination for Cause
Forfeit all unpaid (vested or unvested) Restricted Stock Units and accrued
dividends
■ “55 / 5” Rule Termination
        (55 years of age or older with 5 years
        of service)
■ Involuntary Termination
If termination occurs after 10 months following the date of grant, Restricted
Stock Units and accrued dividends vest pro-rata based on the period of
employment; otherwise unvested Restricted Stock Units and accrued dividends are
forfeited
■ Death
■ Long-Term Disability
Restricted Stock Units and accrued dividends vest pro-rata based on the period
of employment
■ Involuntary Termination upon or within
        two years following a Change of
        Control
Restricted Stock Units and accrued dividends vest in full upon termination of
employment








--------------------------------------------------------------------------------





Each Restricted Stock Unit granted is credited to an account maintained for you.
You have no ownership or voting rights relative to these Restricted Stock Units.
If the Company makes cash dividend payments before the Restricted Stock Units
are vested, the value of the dividends will accrue in a non-interest bearing
bookkeeping account. You will receive a cash payment for the accrued dividend
equivalents based on vesting and payment of the Restricted Stock Units.


In the event of any inconsistency between the foregoing summary and the Terms
and Conditions or the 2016 Long-Term Incentive Plan, the Terms and Conditions or
the 2016 Long-Term Incentive Plan, as applicable will govern. Capitalized terms
used but not defined in this grant agreement will have the meaning set forth in
the 2016 Long-Term Incentive Plan or the Terms and Conditions, as applicable.


Please contact Lisa DeMascola (717-672-7394) if you have questions.


Sincerely,


Donald R. Maier
President and Chief Executive Officer







--------------------------------------------------------------------------------







EXHIBIT A


ARMSTRONG FLOORING, INC.
2016 LONG-TERM INCENTIVE PLAN
TIME-BASED RESTRICTED STOCK UNIT GRANT
TERMS AND CONDITIONS
1.Grant.
(a)    Subject to the terms set forth below, Armstrong Flooring, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
time-based restricted stock units (the “Time-Based Units”) as specified in the
2017 Long-Term Time-Based Restricted Stock Unit Grant letter to which these
Grant Conditions relate (the “Grant Letter”). The “Date of Grant” is March 7,
2017. The Time-Based Units are Stock Units that relate to common stock of the
Company (“Company Stock”) and entitle the Grantee to receive a cash bonus
payment from the Grantee’s employer subject to the terms set forth below.
(b)    The Time-Based Units shall be vested and payable in accordance with the
schedule set forth below, if and to the extent the terms of the Grant Letter and
these Grant Conditions are met.
(c)    These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong Flooring, Inc. 2016 Long-Term
Incentive Plan (the “Plan”). Any terms not defined herein shall have the
meanings set forth in the Plan.
2.    Vesting.
(a)    Except as provided in Sections 3 and 4 below, the Time-Based Units shall
vest on the following dates, if the Grantee continues to be employed by the
Company or its subsidiaries or affiliates (collectively, the “Employer”) on the
applicable dates below (each individually, a “Vesting Date”):
Vesting Date
Time-Based Units Vesting
One year from Date of Grant (the “First Vesting Date”)
33.33%
 Two years from Date of Grant (the “Second Vesting Date”)
33.33%
Three years from Date of Grant (the “Third Vesting Date”)
33.34%

 
(b)    The vesting of the Time-Based Units is cumulative, but shall not exceed
100% of the Time-Based Units. If the foregoing schedule or the provisions of
Section 3 would produce fractional units, the number of Time-Based Units vesting
shall be rounded up to the nearest whole unit, but not in excess of 100% of the
Time-Based Units.





--------------------------------------------------------------------------------





3.    Termination of Employment.
(a)    Except as described below, if the Grantee ceases to be employed by the
Employer for any reason prior to the Third Vesting Date, the unvested Time-Based
Units shall be forfeited as of the termination date and shall cease to be
outstanding.
(b)    Subject to Section 4 below, if, prior to the Third Vesting Date, the
Grantee ceases to be employed by the Employer (x) on account of death or
Long-Term Disability (as defined below), or (y) after ten months following the
Date of Grant, on account of “55 / 5” Rule Termination (as defined below) or
Involuntary Termination (as defined below) (each, a “Qualifying Termination”),
the Grantee shall vest in a pro-rated portion of the outstanding Time-Based
Units in accordance with this Section 3(b), provided such vesting does not
result in a violation of any age discrimination or other applicable law. The
pro-rated portion shall be determined by multiplying the number of Time-Based
Units by a fraction, the numerator of which is the number of calendar months in
the period starting with (i) the first calendar month following the month in
which the Date of Grant occurs through (ii) the calendar month in which the
Qualifying Termination date occurs, with such final calendar month counting as a
full month, and the denominator of which is 36. The pro-rated Time-Based Units
shall be paid within 60 days after the Grantee’s termination date, as described
in Section 6. The unvested Time-Based Units, if any, shall be forfeited as of
the termination date and shall cease to be outstanding.
(c)    If the Grantee ceases to be employed by the Employer on account of Cause
(as defined below), any unpaid Time-Based Units (vested or unvested) shall be
forfeited as of the termination date and shall cease to be outstanding.
4.    Change in Control Involuntary Termination. Subject to Section 14 of the
Plan, and notwithstanding Section 3 above, if the Grantee has an Involuntary
Termination upon or within two years after a Change in Control, and prior to the
Third Vesting Date, the Grantee’s outstanding Time-Based Units shall become
fully vested and shall be paid within 60 days after such Involuntary
Termination, as described in Section 6.
5.    Definitions. For purposes of these Grant Conditions and the Grant Letter:
(a)    “‘55 / 5’ Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed five years of service with the Employer.
(b)    “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (i) commission of a felony or a crime involving
moral turpitude; (ii) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (iii) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (iv) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or (v)
gross negligence or misconduct in the performance of the Grantee’s duties with
the Employer.
(c)    “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.
(d)    “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.





--------------------------------------------------------------------------------





6.    Payment. When Time-Based Units vest, the Company shall cause the Grantee’s
employer to make a cash payment to the Grantee, payable in local currency, equal
to the Fair Market Value of the shares of Company Stock underlying the vested
Time-Based Units (rounded up to the nearest whole share), subject to applicable
withholding for Taxes (as defined below). The Fair Market Value of the shares
shall be determined as of the date immediately before the payment date. Payment
shall be made within 60 days after the applicable vesting date.
7.    Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Time-Based Units and shall be payable subject to the same vesting terms and
other conditions as the Time-Based Units to which they relate. Dividend
Equivalents shall be credited on the Time-Based Units when dividends are
declared on shares of Company Stock from the Date of Grant until the payment
date for the vested Time-Based Units. The Company will keep records of Dividend
Equivalents in a non-interest bearing bookkeeping account for the Grantee. No
interest will be credited to any such account. Vested Dividend Equivalents shall
be paid in cash at the same time and subject to the same terms as the underlying
vested Time-Based Units. If and to the extent that the underlying Time-Based
Units are forfeited, all related Dividend Equivalents shall also be forfeited.
8.    No Shareholder Rights. No shares of Company Stock shall be issued to the
Grantee with respect to the Time-Based Units, and the Grantee shall not be, nor
have any of the rights or privileges of, a shareholder of the Company with
respect to any Time-Based Units.
9.    No Right to Continued Employment. The grant of Time-Based Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.
10.    Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Management Development and
Compensation Committee (the “Committee”) shall be conclusive upon any question
arising hereunder. The Grantee’s receipt of the Time-Based Units constitutes the
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, the Grant Letter, these Grant Conditions, and the
Time-Based Units shall be final and binding on the Grantee and any other person
claiming an interest in the Time-Based Units.
11.    Withholding Taxes.
(a)    The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Time-Based Units (the “Taxes”).
(b)    Regardless of any action the Employer takes with respect to any such
Taxes, the Grantee acknowledges that the ultimate liability for all such Taxes
legally due by the Grantee is and remains the Grantee’s responsibility and may
exceed the amount actually withheld by the Employer. The Grantee further
acknowledges that the Employer





--------------------------------------------------------------------------------





(i) makes no representations or undertakings regarding the treatment of any
Taxes in connection with any aspect of the Time-Based Units, including the
grant, vesting or settlement of the Time-Based Units and the receipt of any
Dividend Equivalents; and (ii) does not commit to structure the terms of the
grant or any aspect of the Time-Based Units to reduce or eliminate the Grantee’s
liability for Taxes. Further, if the Grantee has become subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable event, the Grantee acknowledges that the Employer (or the Grantee’s
former employer, as applicable) may be required to collect, withhold or account
for Taxes in more than one jurisdiction.
12.    Company Policies. All amounts payable under the Grant Letter and these
Grant Conditions shall be subject to any applicable clawback or recoupment
policies, share trading policies and other policies that may be implemented by
the Company’s Board of Directors from time to time.
13.    Assignment. The Grant Letter and these Grant Conditions shall bind and
inure to the benefit of the successors and assignees of the Company. The Grantee
may not sell, assign, transfer, pledge or otherwise dispose of the Time-Based
Units, except to a successor grantee in the event of the Grantee’s death.
14.    Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Code or an exemption, consistent with Section
20(h) of the Plan.
15.    Successors. The provisions of the Grant Letter and these Grant Conditions
shall extend to any business that becomes a successor to the Company or its
subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letter and these Grant Conditions shall include the successor business and its
affiliates, as appropriate. In that event, the Company may make such
modifications to the Grant Letter and these Grant Conditions as it deems
appropriate to reflect the corporate event.
16.    Governing Law. The validity, construction, interpretation and effect of
the Grant Letter and these Grant Conditions shall be governed by, and determined
in accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.
17.    No Entitlement or Claims for Compensation. In connection with the
acceptance of the grant of the Time-Based Units under the Grant Letter and these
Grant Conditions, the Grantee acknowledges the following:
(a)    the Plan is established voluntarily by the Company, the grant of the
Time-Based Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;
(b)    the grant of the Time-Based Units under the Plan is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Time-Based Units, or benefits in lieu of them, even if Time-Based
Units have been granted repeatedly in the past;





--------------------------------------------------------------------------------





(c)    all decisions with respect to future grants of Time-Based Units, if any,
will be at the sole discretion of the Committee;
(d)    the Grantee is voluntarily participating in the Plan;
(e)    the Time-Based Units and any payments thereunder are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Employer (including, as applicable, the Grantee’s employer) and
which are outside the scope of the Grantee’s employment contract, if any;
(f)    the Time-Based Units and any payments thereunder are not to be considered
part of the Grantee’s normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, payment in lieu of notice, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;
(g)    the Time-Based Units and payments thereunder are not intended to replace
any pension rights or compensation;
(h)    the grant of Time-Based Units and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;
(i)    the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. The Grantee understands that the Company is
not responsible for any foreign exchange fluctuation between the United States
Dollar and the Grantee’s local currency that may affect the value of the
Time-Based Units; and
(j)    the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive payment under or ceasing to have the opportunity
to participate in the Plan as a result of such cessation or loss or diminution
in value of the Time-Based Units as a result of such cessation, and the Grantee
irrevocably releases the Employer from any such rights, entitlement or claim
that may arise. If, notwithstanding the foregoing, any such right or claim is
found by a court of competent jurisdiction to have arisen, then the Grantee
shall be deemed to have irrevocably waived the Grantee’s entitlement to pursue
such rights or claim.
18.    Data Privacy.
(a)    The Grantee hereby explicitly, willingly and unambiguously consents to
the collection, systematization, accumulation, storage, blocking, destruction,
use, disclosure and transfer, in electronic or other form, of the Grantee’s
personal data as described in these Grant Conditions by and among, as
applicable, the Grantee’s employer, the Company or its subsidiaries or
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the Plan.
(b)    The Grantee understands that the Grantee’s employer, the Company or its
subsidiaries or affiliates, as applicable, hold certain personal information and
sensitive personal information about the Grantee regarding the Grantee’s





--------------------------------------------------------------------------------





employment, the nature and amount of the Grantee’s compensation and the fact and
conditions of the Grantee’s participation in the Plan, including, but not
limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or its subsidiaries or affiliates, and details of all awards in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan (the
“Data”).
(c)    The Grantee understands that the Data may be transferred, including any
cross-border, transfer to the Company, its subsidiaries and affiliates and, to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Grantee understands that the Data will be held
only as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative. The Grantee
understands, however, that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Grantee
understands that the Grantee may contact the Grantee’s local human resources
representative.


* * *





